NUMBER 13-16-00532-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


LUKE GONZALEZ,                                                                          Appellants,

                                                   v.

THE STATE OF TEXAS,                                                                        Appellee.


                       On appeal from the 361st District Court
                             of Brazos County, Texas.



                            ORDER ABATING APPEAL
                   Before Justices Garza, Perkes, and Longoria
                                Order Per Curiam

        This cause is before the Court because the reporter’s record cannot be

completed. 1     The reporter’s record in this cause was originally due to be filed on



        1 This case is before the Court on transfer from the Tenth Court of Appeals in Waco pursuant to a

docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2015 R.S.).
September 9, 2016. On November 18, 2016, reporter Wendy L. Kirby advised this Court

that she is unable to complete the record by the current due date of November 28, 2016,

without obtaining a bond hearing transcript from reporter Felix Thompson. The hearings

designated for the reporter’s record include a bond hearing on September 3, 2014 in

which Mr. Thompson was the reporter.         Ms. Kirby has contacted Mr. Thompson on

several occasions but has not received a reply regarding the status of his portion of the

record. Without the record from the hearing held on September 3, 2014, Ms. Kirby

cannot complete the master index and file a complete reporter’s record.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly,

this appeal is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall determine if the reporter’s record,

or any part thereof, has been lost or destroyed, and shall make appropriate findings under

Tex. R. App. P. 34.6(f), if necessary. Otherwise, the court shall determine what steps

are necessary to ensure the prompt preparation of a reporter's record, and shall enter any

orders required to avoid further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                        PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

                                              2
Delivered and filed this
the 5th day of December, 2016.




                                 3